Exhibit 10.1

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), dated August 29, 2017 (the
“Effective Date”), is entered into by and between The Howard Hughes Corporation,
a Delaware corporation (the “Company”), and David R. Weinreb (the “Executive”).

 

RECITALS

 

WHEREAS, the Company desires to employ the Executive upon and subject to the
terms, conditions, rights and obligations set forth in this Agreement;

 

WHEREAS, the Executive desires to accept such employment upon and subject to the
terms, conditions, rights and obligations set forth in this Agreement; and

 

WHEREAS, the parties desire to enter into and be bound by this Agreement.

 

NOW THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                      Employment Period.  The Company hereby
agrees to employ the Executive, and the Executive hereby agrees to work in the
employ of the Company, subject to the terms and conditions, rights and
obligations of this Agreement, for the period commencing on the Effective Date
and ending, unless terminated earlier pursuant to Section 3 hereof, on the tenth
(10th) anniversary of the Effective Date (the “Employment Period”).  Thereafter,
the Employment Period shall renew automatically for additional periods of one
(1) year, unless either party provides the other party with written notice of
non-renewal at least sixty (60) days prior to the date of automatic renewal.

 

2.                                      Terms of Employment.

 

(a)                                 Position and Duties.

 

(i)                                     During the Employment Period, the
Executive shall serve as Chief Executive Officer (“CEO”) of the Company, with
such authority, duties and responsibilities as are normally attendant to such
position and such other duties commensurate with the position of CEO of the
Company that may be reasonably assigned by the Company’s Board of Directors (the
“Board”).  The Executive shall report solely and directly to the Board.  In
addition, the Company shall nominate the Executive for election to the Board
each year during the Employment Period.

 

(ii)                                  During the Employment Period, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote all of his business attention and time
to the business and affairs of the Company, and to use his reasonable best
efforts to perform such responsibilities.  During the Employment Period, it
shall not be a violation of this Agreement for the Executive to (A) consistent
with Company governance policies, serve on corporate boards or committees of
businesses that are not competitors of the Company, with prior written approval
of the Board or an authorized committee thereof, (B) serve on civic or
charitable boards or

 

--------------------------------------------------------------------------------


 

committees, (C) manage personal and family investments, and (D) engage in
lectures or teaching, so long as any such activities referenced in Sections
3(a)(ii)(A)-(D) do not, individually or in the aggregate, interfere with the
discharge of the Executive’s responsibilities pursuant to this Agreement;
provided, however, for the avoidance of doubt, during the Employment Period, the
Executive shall not hold any other management positions at other companies or
any other entities.  Notwithstanding the foregoing, so long as such activities
do not interfere with the Executive’s duties and responsibilities to the
Company, the Executive shall be able to manage and oversee Executive’s existing
assets and the existing assets and business of TPMC Realty Corporation and its
Affiliates (as defined below) (“TPMC”), but shall not make any new investments
on or after the Effective Date unless (1) such investments are passive
investments that are not competitive with the Company and the Executive provides
notice to the Company of such investments within ten (10) days following any
such investment; or (2) the Executive obtains the prior written consent of the
Company, which consent shall not be unreasonably withheld.  For purposes of this
Agreement, the term “Affiliate” has the meaning given to such term under the
Securities Act of 1933.

 

(iii)                               Place of Performance.  The principal place
of employment of the Executive will be in the Dallas, Texas metropolitan area
(the “Principal Location”).  The Executive understands that he shall regularly
be required to travel in connection with the performance of his duties
hereunder.

 

(b)                                 Compensation.

 

(i)                                     Annual Base Salary.  During the
Employment Period, unless increased by the Board in its sole discretion, the
Executive shall receive an annual base salary of ONE MILLION AND 00/100 DOLLARS
($1,000,000.00) (the “Annual Base Salary”), payable in equal installments in
accordance with the Company’s normal payroll practice for its senior executives,
subject to the Executive’s continued employment with the Company.

 

(ii)                                  Annual Bonus.  Commencing in 2017, and
continuing during each subsequent calendar year of the Employment Period, the
Executive shall be eligible for an annual cash bonus (the “Annual Bonus”) in the
targeted amount of FIVE MILLION AND 00/100 DOLLARS ($5,000,000.00) (the “Target
Bonus Amount”), which shall be awarded each year during the Employment Period by
the Compensation Committee of the Board (the “Compensation Committee”) based
upon its evaluation of such performance measures and objectives as may be
established by the Compensation Committee from time to time following good faith
consultation with the Executive (the “Annual Bonus Performance Metrics”).  The
amount of the Annual Bonus that shall be paid to Executive each year shall be
determined by the Compensation Committee based on the achievement of the Annual
Bonus Performance Metrics; provided, however, that, if the Internal Revenue Code
of 1986, as amended (the “Code”), Section 162(m) goal described in the next
sentence has been achieved for any given year, then the Annual Bonus for such
year shall be equal to at least sixty-five percent (65%) of the Target Bonus
Amount, but not more than one hundred twenty percent (120%) of the Target Bonus
Amount.  The determination as to whether the performance goals have been

 

2

--------------------------------------------------------------------------------


 

achieved shall be made in the reasonable discretion of the Compensation
Committee and, to the extent Section 162(m) of the Code is applicable, shall be
(1) consistent with and subject to the requirements set forth in
Section 162(m) of the Code and (2) the amount to be paid with respect to the
Annual Bonus shall be determined in a manner consistent with the immediately
preceding sentence.  The Annual Bonus for each year shall be paid to the
Executive as soon as reasonably practicable following the end of such year and
at the same time that other senior executives of the Company receive bonus
payments, but in no event later than March 15 following the end of the fiscal
year to which such Annual Bonus relates.

 

(iii)                               Annual Equity or Equity-Based Incentive
Awards.  Commencing in 2017, and continuing during each subsequent calendar year
of the Employment Period, the Executive shall be eligible to receive an annual
equity award (the “Annual LTIP Award”), which shall be awarded each year during
the Employment Period by the Compensation Committee based upon its evaluation of
such performance measures and objectives as may be established by the
Compensation Committee from time to time following good faith consultation with
the Executive. The Annual LTIP Award shall be a long-term equity or equity-based
incentive award with an aggregate grant value (based on the achievement of the
applicable performance metrics that cause the award to vest at the level of
100%, and without taking into account the probability of the award vesting at
that level on the date of grant) on the date of grant equal to THREE MILLION AND
00/100 DOLLARS ($3,000,000.00), with the number of shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”) subject to such
Annual LTIP Award determined by dividing the aggregate grant value by the
closing price per share of the Common Stock on a nationally recognized exchange
or as otherwise provided for in the Incentive Plan on the date of grant, which
shall be awarded each year upon the achievement of certain performance goals
established by the Compensation Committee for such year. The determination as to
whether the performance goals have been achieved shall be made in the sole
discretion of the Compensation Committee and, to the extent Section 162(m) of
the Code is applicable, shall be consistent with and subject to the requirements
set forth in Section 162(m) of the Code. The Annual LTIP Award shall be granted
to the Executive at the same time that other senior executives of the Company
are granted their annual equity or equity-based incentive awards but in no event
later than March 15 following the end of the fiscal year to which such Annual
LTIP Award relates. All Annual LTIP Awards granted to the Executive shall
provide for performance-based vesting and a maximum vesting percentage of 200%
(assuming the grant is made based on the achievement of the applicable
performance metrics at the 100% level), and shall be subject to the terms and
conditions of the Incentive Plan and any applicable award agreements thereunder.
For purposes of this Agreement, “Incentive Plan” shall mean The Howard Hughes
Corporation Amended and Restated 2010 Incentive Plan, as in effect from time to
time (and any successor plan thereto).

 

(iv)                              Initial Equity Incentive Award.  On the
Effective Date, or as soon thereafter as is practical, the Company shall grant
to the Executive an initial one-time award (the “Initial LTIP Award”) of 25,738
shares of Common Stock.  The Initial LTIP Award shall provide for
performance-based vesting, and shall be subject to the terms and

 

3

--------------------------------------------------------------------------------


 

conditions of the Incentive Plan and The Howard Hughes Corporation Restricted
Stock Agreement, substantially in the form attached hereto as Exhibit A.

 

(v)                                 Stock Ownership Requirement.  The Executive
previously purchased a warrant (the “Existing Warrant”) to acquire 2,367,985
shares of Common Stock (the “Existing Warrant Shares”) for FIFTEEN MILLION AND
00/100 DOLLARS ($15,000,000.00).  On June 15, 2017 (the “Warrant Exercise
Date”), the Executive fully exercised the Existing Warrant. Accordingly, subject
to the terms of that certain new Warrant Purchase Agreement, dated June 16, 2017
(the “New Warrant Agreement”), the Executive shall be required to own at all
times from and after the Warrant Exercise Date and until the fifth (5th)
anniversary of the Effective Date 401,156 shares of Common Stock.

 

(vi)                              Future Warrant Agreement.  The Company shall
include a proposal in its 2022 proxy materials (and use commercially reasonable
efforts to obtain stockholder approval of such proposal) for Executive to
purchase a fair market value warrant, which warrant shall be exercisable for a
number of shares of Common Stock as the Executive may determine in his sole and
absolute discretion; provided, however, that, in no event shall the number of
shares of Common Stock subject to purchase under the warrant exceed 2,500,000
shares of Common Stock (such amount as may be adjusted for stock dividends,
stock splits, reverse stock splits and other similar transactions) (the “Future
Warrant Agreement”). The Future Warrant Agreement shall have substantially
similar terms, and be subject to the same conditions, as the New Warrant
Agreement and, if stockholder approval is obtained, Executive shall have the
right, but not the obligation, to enter into the Future Warrant Agreement with
the Company.

 

(vii)                           Relocation.  If the Board requests, and the
Executive agrees, to relocate from the Principal Location during the Employment
Period, then the Company shall provide the Executive with (A) home sale services
(at market price and with no reimbursement for any loss on home price) and
(B) reimbursement in accordance with Company policy for the Executive’s
reasonable and properly documented moving expenses, which shall include the
costs of moving the Executive, his family and possessions from the Principal
Location to the location requested by the Board.

 

(viii)                        Indemnification.  Simultaneously herewith, or as
promptly as practicable hereafter, the Company and the Executive will enter into
an indemnification agreement on substantially the same terms as the
indemnification agreements entered into by the Company and each of its directors
prior to the Effective Date.

 

(c)                                  Benefits.  During the Employment Period,
except as otherwise expressly provided herein, the Executive shall be entitled
to participate in all employee welfare benefit plans, practices, policies and
programs and fringe benefits to the extent applicable generally and on a basis
no less favorable than that provided to other senior officers of the Company,
including, without limitation, health, medical, dental, long-term disability and
life insurance plans.  The Executive shall be entitled to paid annual vacation
totaling four (4) weeks per calendar year in accordance with the Company’s
vacation policy in effect from time to time.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Expenses.  The Company shall reimburse the
Executive for all reasonable and necessary expenses actually incurred by the
Executive in connection with the business affairs of the Company and the
performance of the Executive’s duties hereunder, in accordance with Company
policy as in effect from time to time.  In addition, promptly after the
submission of invoices in reasonable detail, the Company shall pay all
reasonable fees (billed at standard hourly rates) and expenses of Clouse Dunn
LLP and Munsch Hardt Kopf & Harr PC, counsel to the Executive, in connection
with the negotiation of this Agreement, the Warrant Agreement and any other
agreement or instrument contemplated hereunder or thereunder.

 

(e)                                  Business Travel.  Notwithstanding the
foregoing, to the extent that the Executive is required to travel during the
Employment Period in connection with the Executive’s duties and responsibilities
hereunder, the Company shall reimburse the Executive and/or permit the Executive
to travel, in each case, in accordance with the manner of and travel practices
utilized by the Executive during the two (2) years prior to the Effective Date.

 

3.                                      Termination of Employment.

 

(a)                                 Death or Permanent Disability.  The
Executive’s employment shall terminate automatically upon the Executive’s death
or if the Executive suffers a Permanent Disability.  For purposes of this
Agreement, “Permanent Disability” means the inability of the Executive to
perform the essential functions of his job with the Company by reason of a
medically determinable physical or mental impairment that can be expected to
last for sixty (60) or more consecutive days or more than ninety (90) days
during any three hundred sixty-five (365) day period, as determined by a duly
licensed physician.  If the Executive suffers a Permanent Disability during the
Employment Period, the Company may give to the Executive written notice, in
accordance with Section 12(b), of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after the Executive’s receipt of
such notice by the Company (the “Disability Effective Date”), provided that,
within the thirty (30) days after such receipt, the Executive shall not have
returned to full-time performance of the Executive’s duties.  The Executive
shall fully cooperate in connection with the determination of whether a
Permanent Disability exists.

 

(b)                                 Cause.  The Company may terminate the
Executive’s employment during the Employment Period for Cause.  For purposes of
this Agreement, “Cause” shall mean, as determined in good faith by a unanimous
vote (excluding the Executive if he is then a member of the Board) of the Board
at a meeting of the Board held for such purpose, and where the Executive and the
Executive’s counsel had an opportunity (on at least 15 days prior notice) to be
heard before the Board, the Executive’s:

 

(i)                                     conviction, plea of guilty or no contest
to any felony;

 

(ii)                                  gross negligence or willful misconduct in
the performance of the Executive’s duties;

 

(iii)                               drug addiction or habitual intoxication;

 

5

--------------------------------------------------------------------------------


 

(iv)                              commission of fraud, embezzlement,
misappropriation of funds, breach of fiduciary duty, material violation of law
or a material act of dishonesty against the Company, in each case that the Board
determines was willful;

 

(v)                                 material and continued breach of this
Agreement, after notice for substantial performance is delivered by the Company
in writing that identifies in reasonable detail the manner in which the Company
believes the Executive is in breach of this Agreement;

 

(vi)                              willful material breach of Company policy or
code of conduct; or

 

(vii)                           willful and continued failure to substantially
perform his duties hereunder (other than such failure resulting from the
Executive’s incapacity due to physical or mental illness);

 

provided, however, that in each case the Company shall provide the Executive
with written notice that an event constituting Cause has occurred (such notice
to be provided within sixty (60) days of the initial occurrence of such event)
and specifying the details of such event.  With respect to any events described
under Sections 3(b)(ii),(v),(vi) or (vii) above, the Executive shall be given
thirty (30) days from his receipt of written notice to cure such events.  If the
Executive cures an event during such period that would otherwise constitute
Cause, then the Company will have no right to terminate the Executive’s
employment for Cause. For purposes of this provision, no act or omission on the
part of the Executive shall be considered “willful” unless it is done or omitted
not in good faith or without reasonable belief that the act or omission was in
the best interests of the Company.  Any act or omission by the Executive based
upon a resolution duly adopted by the Board or advice of counsel for the Company
shall be conclusively presumed to have been done or omitted in good faith and in
the best interests of the Company.  This Section 3(b) shall not prevent the
Executive from challenging whether the Board acted in good faith in determining
that Cause exists or that the Executive has failed to cure any act (or failure
to act) that purportedly formed the basis for the Board’s determination in
accordance with the procedures set forth in Section 10.  In addition, and for
the avoidance of doubt, the burden of proof regarding the existence of Cause
shall be on the Company.

 

(c)                                  Good Reason.  The Executive may terminate
the Executive’s employment during the Employment Period for Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events without the Executive’s written consent:

 

(i)                                     a material diminution in the Executive’s
base compensation;

 

(ii)                                  a material diminution in the Executive’s
authority, duties or responsibilities;

 

(iii)                               the Executive no longer reports directly to
the Board;

 

(iv)                              the failure by the Company to obtain
stockholder approval of the Future Warrant Agreement or, if the requisite
stockholder approval has been obtained, the refusal by the Company to enter into
the Future Warrant Agreement with the Executive;

 

6

--------------------------------------------------------------------------------


 

(v)                                 any other action or inaction that
constitutes a material breach by the Company of this Agreement; or

 

(vi)                              any requirement that the Executive relocate or
maintain his Principal Location more than fifty (50) miles from Dallas, Texas.

 

provided, however, that in each case the Executive must provide the Company with
written notice that an that an event constituting Good Reason has occurred (such
notice to be provided within sixty (60) days of the initial occurrence of such
event) and specifying the details of such event.  With respect to any events
described under Section 3(c)(i), (ii), (iv), (v) or (vi) above, the Company
shall be given thirty (30) days from its receipt of written notice to cure such
events.  If the Company cures an event during such period that would otherwise
constitute Good Reason, then the Executive will have no right to terminate his
employment for Good Reason.  Following the occurrence of a Change in Control (as
defined below), any claim by the Executive that Good Reason exists shall be
presumed to be valid and correct unless an AAA arbitrator determines, in
accordance with Section 10, that the Company has established by clear and
convincing evidence that Good Reason does not exist.  A termination of the
Executive’s employment for Good Reason in accordance with this Section 3(c) is
intended to be treated as an involuntary separation from service for purposes of
Section 409A of the Code.

 

(d)                                 Without Cause.  Subject to the provisions of
this Agreement, the Company shall have the right to terminate the Executive’s
employment hereunder without Cause by providing the Executive with sixty (60)
days’ prior written Notice of Termination, and such termination shall not in and
of itself be, nor shall it be deemed to be, a breach of this Agreement.

 

(e)                                  Without Good Reason.  The Executive will
have the right to voluntarily terminate his employment hereunder without Good
Reason by providing the Company with sixty (60) days’ prior written Notice of
Termination, and such voluntary termination shall not in and of itself be, nor
shall it be deemed to be, a breach of this Agreement.

 

(f)                                   Notice of Termination.  Any termination by
the Company or by the Executive shall be communicated by providing Notice of
Termination to the other party hereto given in accordance with Section 12(b). 
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) the contemplated date of
termination.

 

4.                                      Obligations of the Company upon
Termination.

 

(a)                                 Non-Change in Control Termination (Other
than Non-Renewal).  If (1) during the Employment Period, the Company shall
terminate the Executive’s employment without Cause (and other than upon the
Executive’s death or Permanent Disability) or (2) during the Employment Period,
the Executive shall terminate his employment for Good Reason,  the Company shall
have no further obligations to the Executive except as follows:

 

7

--------------------------------------------------------------------------------


 

(i)                                     the Company shall pay or provide the
Executive, to the extent not theretofore paid, as soon as practicable after the
date of termination (but in no event later than 60 days after the date of
termination):  (A) accrued Annual Base Salary and vacation pay through the date
of termination;  (B) any reimbursement to which the Executive is entitled
pursuant to Company policy, but which was not reimbursed prior to the date of
termination; and (C) any other earned but unpaid outstanding compensatory
arrangements ((A), (B) and (C)), together, the “Accrued Benefits”);

 

(ii)                                  if the Code Section 162(m) performance
goal is achieved for the calendar year in which the Executive’s employment is
terminated, the Company shall pay the Executive at the normally scheduled time
an amount equal to the product of (x) the Target Bonus Amount multiplied by
(y) a fraction, the numerator of which is the number of days of during such
calendar year that the Executive was employed by the Company and the denominator
of which is 365 (the “Prorated Bonus”);

 

(iii)                               the Company shall pay the Executive, on the
60th day following the date of termination, a lump sum amount equal to the
product of one times (1x) the sum of (A) the Annual Base Salary (which shall be
the Annual Base Salary prior to any reduction if the termination is for Good
Reason because of a reduction in the Annual Base Salary) plus (B) the Target
Bonus Amount; and

 

(iv)                              all outstanding equity compensation awards
that vest based on the achievement of performance metrics and that are subject
to forfeiture on the date of termination shall remain outstanding and continue
to vest in accordance with the terms and conditions of the grant of the
applicable equity award as if Executive’s employment had continued through the
date on which the performance metrics are measured (and the Company shall take
any action that is necessary to ensure that such equity awards remain
outstanding under the Incentive Plan), and at such time such equity awards shall
either be vested or forfeited based on the achievement of the applicable
performance metrics (the “Continued Eligibility for Vesting”).

 

The amounts payable or to be provided under this Section 4(a) shall be in lieu
of any amounts that would otherwise be paid or provided under Section 4(b),
Section 4(c) and Section 4(d).

 

(b)                                 Non-Renewal.  If the Executive’s employment
is terminated based on the Company electing to not renew or extend the
Employment Period on the tenth (10th) anniversary, or any subsequent
anniversary, of the Effective Date, the Company shall have no further
obligations to the Executive except as follows:

 

(i)                                     the Accrued Benefits;

 

(ii)                                  if the Code Section 162(m) performance
goal is achieved for the calendar year in which the Executive’s employment is
terminated, the Prorated Bonus; and

 

(iii)                               the Continued Eligibility for Vesting.

 

8

--------------------------------------------------------------------------------


 

The amounts payable or to be provided under this Section 4(b) shall be in lieu
of any amounts that would otherwise be paid or provided under Section 4(a),
Section 4(c) and Section 4(d).

 

(c)                                  Termination Because of Death or Permanent
Disability.  If, during the Employment Period, the Executive’s employment
terminates because the Executive dies or as a result of Permanent Disability,
the Company shall have no further obligations to the Executive except as
follows:

 

(i)                                     the Accrued Benefits;

 

(ii)                                  the Company shall pay the Executive, on
the 60th day following the date of termination, an amount equal to the product
of (x) the Target Bonus Amount multiplied by (y) a fraction, the numerator of
which is the number of days of during such calendar year that the Executive was
employed by the Company and the denominator of which is 365 (the “Prorated
Target Bonus”); and

 

(iii)                               the Continued Eligibility for Vesting.

 

The amounts payable or to be provided under this Section 4(c) shall be in lieu
of any amounts that would otherwise be paid or provided under Section 4(a),
Section 4(b) and Section 4(d).

 

(d)                                 Change in Control Termination.  If, during
the Employment Period, the Company shall terminate the Executive’s employment
without Cause (and other than upon the Executive’s death or Permanent
Disability), or if the Executive shall terminate his employment for Good Reason,
in either case, in connection with, or within twelve (12) months following, a
Change in Control (any such termination of employment, a “Change in Control
Termination”), the Company shall have no further obligations to the Executive
except as follows:

 

(i)                                     the Accrued Benefits;

 

(ii)                                  the Prorated Target Bonus;

 

(iii)                               the Company shall pay the Executive, on the
60th day following the date of termination, a lump sum amount equal to the
product of one times (1x) the sum of (A) the Annual Base Salary (which shall be
the Annual Base Salary prior to any reduction if the termination is for Good
Reason because of a reduction in the Annual Base Salary) plus (B) the Target
Bonus Amount; and

 

(iv)                              all outstanding equity compensation awards, if
any, that are subject to forfeiture on the date of termination shall fully and
immediately vest and become non-forfeitable, with any awards that vest based on
the achievement of performance metrics vesting at the greater of (1) one hundred
percent (100%) of the number of shares of Common Stock granted pursuant to each
such award, or (2) the performance level achieved as of the date of termination.

 

The amounts payable or to be provided under this Section 4(d) shall be in lieu
of any amounts that would otherwise be paid or provided under Section 4(a),
Section 4(b) and Section 4(c).

 

9

--------------------------------------------------------------------------------


 

(e)                                  Condition.  The Company shall not be
required to make the payments and provide the benefits specified in Sections
4(a)(ii), 4(a)(iii), 4(a)(iv), 4(b)(ii), 4(b)(iii), 4(c)(ii), 4(c)(iii),
4(d)(ii), 4(d)(iii) or 4(d)(iv) hereof unless, prior to payment, the parties
hereto (or the Executive’s estate in the event of Executive’s death) have
entered into a release substantially in the form attached hereto as Exhibit B
(for which the applicable seven-day revocation period has expired), prior to the
60th day following the date of termination, under which the Executive releases
the Company, its Affiliates and their officers, directors and employees from all
liability (other than the payments and benefits under this Agreement); provided,
that if the time period for executing and returning the release begins in one
taxable year and ends in a second taxable year, any payments shall not commence
until the second taxable year.  In the event that such release is not executed
and delivered to the Company in accordance with this Section 4(e) prior to the
60th day following the date of termination (with the applicable seven-day
revocation period having expired), the Executive shall forfeit the payments and
benefits specified in Sections 4(a)(ii), 4(a)(iii), 4(a)(iv), 4(b)(ii),
4(b)(iii), 4(c)(ii), 4(c)(iii), 4(d)(ii), 4(d)(iii) or 4(d)(iv) hereof, as
applicable.

 

(f)                                         Resignation from Certain
Directorships.  Following the Employment Period or the termination of the
Executive’s employment for any reason, if and to the extent requested by the
Board, the Executive agrees to resign from the Board, all fiduciary positions
(including as trustee) and from all other offices and positions he holds with
the Company and any of its Affiliates; provided, however, that if the Executive
refuses to tender his resignation after the Board has made such request, then
the Board shall be empowered to tender the Executive’s resignation from such
offices and positions.

 

5.                                      Change in Control.

 

(a)                                       For purposes of this Agreement,
“Change in Control” means the occurrence of any of the following events:

 

(i)                                     A “change in the ownership of the
Company” which shall occur on the date that any one person, or more than one
person acting as a group acquires ownership of stock in the Company that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the Company;
however, if any one person or more than one person acting as a group, is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same person or persons will not be considered a “change in the ownership of the
Company” (or to cause a “change in the effective control of the Company” within
the meaning of Section 5(a)(ii) below) and an increase of the effective
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
paragraph; provided further, however, that for purposes of this Section 5(a)(i),
the following acquisitions shall not constitute a Change in Control:  (A) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (B) any
acquisition by investors (immediately prior to such acquisition) in the Company
for financing purposes, as determined by the Board in its sole discretion.  This
Section 5(a)(i) 

 

10

--------------------------------------------------------------------------------


 

applies only when there is a transfer of the stock of the Company (or issuance
of stock) and stock in the Company remains outstanding after the transaction.

(ii)                                  A “change in the effective control of the
Company” which shall occur on the date that either (A) any one person, or more
than one person acting as a group acquires (or has acquired during the
twelve-month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Company possessing 35% or more of
the total voting power of the stock of the Company, except for (1) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company or (2) any
acquisition by investors (immediately prior to such acquisition) in the Company
for financing purposes, as determined by the Board in its sole discretion; or
(B) a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election. 
For purposes of a “change in the effective control of the Company,” if any one
person, or more than one person acting as a group, is considered to effectively
control the Company within the meaning of this Section 5(a)(ii), the acquisition
of additional control of the Company by the same person or persons is not
considered a “change in the effective control of the Company,” or to cause a
“change in the ownership of the Company” within the meaning of
Section 5(a)(i) above.

 

(iii)                               The occurrence of any of the transactions
contemplated by Section 5(a)(i) or 5(a)(ii) above in connection with which the
stock of the Company ceases to be publicly traded on a national securities
exchange.

 

(iv)                              A “change in the ownership of a substantial
portion of the Company’s assets” which shall occur on the date that any one
person, or more than one person acting as a group acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or persons) assets of the Company that have a total gross fair
market value equal to or more than 60% of the total gross fair market value of
all the assets of the Company immediately prior to such acquisition or
acquisitions; provided that the proceeds of such acquisition or acquisitions are
distributed to the shareholders of the Company in connection with such
acquisition or acquisitions.  For this purpose, gross fair market value means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.  Any transfer of assets to an entity that is controlled by the
shareholders of the Company immediately after the transfer, as provided in
guidance issued pursuant to Section 409A of the Code, shall not constitute a
Change in Control.

 

(v)                                 For purposes of this Section 5(a), the
provisions of Section 318(a) of the Code regarding the constructive ownership of
stock will apply to determine stock ownership; provided, that stock underlying
unvested options (including options exercisable for stock that is not
substantially vested) will not be treated as owned by the individual who holds
the option.  In addition, for purposes of this Section 5(a), “Company” includes
(A) the Company and (B) an entity that is a stockholder owning

 

11

--------------------------------------------------------------------------------


 

more than 50% of the total fair market value and total voting power (a “Majority
Shareholder”) of the Company, or any entity in a chain of entities in which each
entity is a Majority Shareholder of another entity in the chain, ending in the
Company.

 

6.                                      No Mitigation.  In no event shall the
Executive be obligated to seek or obtain other employment after the date of
termination, or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced, whether or not the Executive obtains other
employment.  The Company may offset any amounts that it owes to the Executive by
any amounts that the Executive owes to the Company or its Affiliates; provided
that, in no event, shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code be
subject to offset by any amount unless such offset is expressly permitted under
Section 409A of the Code.

 

7.                                      Potential Reductions.

 

(a)                                       Notwithstanding any other provisions
in this Agreement, in the event that any payment or benefit received or to be
received by the Executive (including, without limitation, any payment or benefit
received in connection with a Change in Control or the termination of the
Executive’s employment, whether pursuant to the terms of this Agreement or any
other plan, program, arrangement or agreement) (all such payments and benefits,
together, the “Total Payments”) would be subject (in whole or part), to any
excise tax imposed under Section 4999 of the Code, or any successor provision
thereto (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, program, arrangement or agreement, the Company will reduce the Executive’s
payments and/or benefits under this Agreement, to the extent necessary so that
no portion of the Total Payments is subject to the Excise Tax (but in no event
to less than zero), in the following order:  (i) any cash severance amount, as
described in Sections 4(d)(ii) and 4(d)(iii); and (ii) any acceleration of
outstanding equity compensation, as described in Section 4(d)(iv) hereof (the
payments and benefits set forth in clauses (i) through (ii) of this
Section 7(a), together, the “Potential Payments”); provided, however, that the
Potential Payments shall only be reduced if (A) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to
(B) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments.  For purposes of determining
whether and the extent to which the Total Payments will be subject to the Excise
Tax:  (i) no portion of the Total Payments the receipt or enjoyment of which the
Executive shall have waived at such time and in such manner as not to constitute
a “payment” within the meaning of Section 280G(b) of the Code shall be taken
into account; (ii) no portion of the Total Payments shall be taken into account
which does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including, without limitation, by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which

 

12

--------------------------------------------------------------------------------


 

constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as
set forth in Section 280G(b)(3) of the Code) that is allocable to such
reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

 

(b)                                       All determinations required to be made
under this Section 7, including whether an Excise Tax would otherwise be
imposed, whether the Total Payments shall be reduced, the amount of any such
reduction and the assumptions to be utilized in arriving at such determinations
not expressly provided for herein, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and Executive (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Company and Executive within 15
business days of the receipt of notice from the Company that a payment is due to
be made hereunder, or such earlier time as is requested by the Executive.  All
reasonable fees and expenses of the Determination Firm shall be borne solely by
the Company.  Any determination by the Determination Firm shall be binding upon
the Company and Executive, absent manifest error.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Determination Firm hereunder, it is possible that
payments which Executive was entitled to, but did not receive as a result of
application of Section 7, could have been made without the imposition of the
Excise Tax (“Underpayment”), consistent with the calculations required to be
made hereunder.  In such event, the Determination Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive but no later
than March 15 of the year after the year in which the Underpayment is determined
to exist, which is when the legally binding right to such Underpayment arises.

 

(c)                                        The fact that the Executive’s right
to payments or benefits may be reduced by reason of the limitations contained in
this Section 7 shall not of itself limit or otherwise affect any other rights of
the Executive under this Agreement.

 

8.                                      Restrictive Covenants.

 

(a)                                       Non-Solicit.  During the Employment
Period, and for a twelve (12) month period after the Executive’s employment is
terminated for any reason, the Executive shall not (except in connection with
the performance of his duties for the Company) in any manner, directly or
indirectly (without the prior written consent of the Company) Solicit (as
defined below) anyone who is then an employee or independent contractor of the
Company or its Affiliates (or who was an employee or independent contractor of
the Company or its Affiliates within the prior twelve (12) months to resign from
the Company or its Affiliates or to apply for or accept employment with any
other business or enterprise.  For purposes of this Agreement, “Solicit” means
any direct or indirect communication of any kind, regardless of who initiates
it, that in any way invites, advises, encourages or requests any person to take
or refrain from taking any action.

 

(b)                                       Confidential Information.  The
Executive hereby acknowledges that, as an employee of the Company, he will be
making use of, acquiring and adding to confidential

 

13

--------------------------------------------------------------------------------


 

information of a special and unique nature and value relating to the Company and
its Affiliates and their strategic plan and financial operations.  The Executive
further recognizes and acknowledges that all confidential information is the
exclusive property of the Company and its Affiliates, is material and
confidential, and is critical to the successful conduct of the business of the
Company and its Affiliates.  Accordingly, the Executive hereby covenants and
agrees that he will use confidential information for the benefit of the Company
and its Affiliates only and shall not at any time, directly or indirectly,
during the term of this Agreement and thereafter divulge, reveal or communicate
any confidential information to any person, firm, corporation or entity
whatsoever, or use any confidential information for his own benefit or for the
benefit of others.  Notwithstanding the foregoing, the Executive shall be
authorized to disclose confidential information (i) as may be required by law or
legal process after providing the Company with prior written notice and an
opportunity to respond to such disclosure (unless such notice is prohibited by
law), or (ii) with the prior written consent of the Company. Notwithstanding
anything to the contrary in this Agreement, the Executive shall not be
prohibited from: (i) filing and, as provided for under Section 21F of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) maintaining the
confidentiality of a claim with a government agency that is responsible for
enforcing a law; (ii) providing confidential information to the extent required
by law or legal process or permitted by Section 21F of the Exchange Act;
(iii) cooperating, participating or assisting in any government or regulatory
entity investigation or proceeding; or (iv) receiving an award for information
provided to any government agency that is responsible for enforcing the law.

 

(c)                                  Non-Competition.  During the Employment
Period, and for a twelve (12) month period after the Executive’s employment is
terminated for any reason, the Executive shall not directly or indirectly
(whether for compensation or otherwise) own or hold any interest in, manage,
operate, control, consult with, render services for, or in any manner
participate in any business that is directly competitive with the business of
the Company, either as a general or limited partner, proprietor, shareholder,
officer, director, agent, employee, consultant, trustee, Affiliate or
otherwise.  Nothing herein shall prohibit the Executive from being a passive
owner of the outstanding securities of any publicly traded company engaged in
the business of the Company; provided that the Executive does not take an
“activist” role with respect to the operation or management of such public
company during the restricted period.  For the avoidance of doubt, the Executive
shall not be deemed to be competing with the business of the Company as a result
of the Executive’s oversight of the Executive’s existing assets and the existing
assets and business of TPMC, each as of the date hereof and as described in
Section 2(a)(ii) hereof.  In addition to and without limiting the foregoing,
during the Employment Period, the Executive shall present to, and seek consent
from, the Compensation Committee before making any investment in any real estate
business of any kind, consent shall not be unreasonably withheld or delayed.

 

(d)                                       Survival.  Any termination of the
Executive’s employment or of this Agreement shall have no effect on the
continuing operation of this Section 8.

 

(e)                                        Non-Disparagement.  During the
Employment Period and thereafter, the Executive shall not, in any manner,
directly or indirectly through another person or entity, knowingly make any
false or any disparaging or derogatory statements about the Company, any of its
Affiliates or any of their employees, officers or directors.  The Company, in
turn, agrees

 

14

--------------------------------------------------------------------------------


 

that it will not make, in any authorized corporate communications to third
parties, and it will direct the members of the Board, the Chief Executive
Officer and other executive officers of the Company, not to in any manner,
directly or indirectly through another person or entity, knowingly make any
false or any disparaging or derogatory statements about the Executive; provided,
however, that nothing herein shall prevent either party from giving truthful
testimony or from otherwise making good faith statements in connection with
legal investigations or other proceedings.

 

(f)                                         Enforcement.  If, at the time of
enforcement of this Section 8, a court of competent jurisdiction holds that the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area.  Because the Executive’s services are unique and because the
Executive has access to confidential information, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this Section 8. 
Therefore, in the event of a breach or threatened breach of this Agreement, the
Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof.

 

9.                                      Successors.

 

(a)                                       This Agreement is personal to the
Executive and without the prior written consent of the Company shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.

 

(b)                                       This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns.

 

(c)                                        The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  Upon the occurrence of a Change in
Control, the Company will similarly require the acquiring entity to assume the
Company’s obligations under this Agreement.  As used in this Agreement,
“Company” shall mean the Company as defined above and any successor to its
business and/or assets (or the acquiring entity upon the occurrence of a Change
in Control as described and defined above).

 

10.                               Disputes.

 

(a)                                       Jurisdiction and Choice of Forum. 
Except as set forth in Section 8(f), all disputes directly or indirectly arising
under or related to the employment of the Executive or the provisions of this
Agreement shall be settled by final and binding arbitration under the rules of
the American Arbitration Association (“AAA”) then in effect, such arbitration
shall be held in Dallas, Texas, as the sole and exclusive remedy of the
parties.  The arbitration shall be heard by

 

15

--------------------------------------------------------------------------------


 

one (1) AAA arbitrator who shall be selected by AAA.  The arbitrator shall have
the authority to order expedited discovery and shall set a hearing within ninety
(90) days following the arbitrator’s appointment as arbitrator by the AAA.  The
arbitrator shall render an award and decision not later than thirty (30) days
following the closing of arbitration hearing.  Judgment on any arbitration award
may be entered in any court of competent jurisdiction.  The prevailing party in
any arbitration hearing shall also be entitled to recover his/its costs and
attorneys’ fees.

 

(b)                                       Governing Law.  This Agreement and any
disputes, claims or defenses arising under it will be governed by and construed
in accordance with the law of the State of Delaware applicable to contracts made
and to be performed entirely within that State.

 

11.                               Section 409A of the Code.

 

(a)                                       Compliance.  The intent of the parties
is that payments and benefits under this Agreement are either exempt from or
comply with Section 409A of the Code (“Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to that end.  The
parties acknowledge and agree that the interpretation of Section 409A and its
application to the terms of this Agreement is uncertain and may be subject to
change as additional guidance and interpretations become available.  In no event
whatsoever shall the Company be liable for any tax, interest or penalties that
may be imposed on the Executive by Section 409A or any damages for failing to
comply with Section 409A.

 

(b)                                       Six Month Delay for Specified
Employees.  If any payment, compensation or other benefit provided to the
Executive in connection with his employment termination is determined, in whole
or in part, to constitute “nonqualified deferred compensation” within the
meaning of Section 409A and the Executive is a “specified employee” as defined
in Section 409A, no part of such payments shall be paid before the day that is
six months plus one day after the Executive’s date of termination or, if
earlier, the Executive’s death (the “New Payment Date”).  The aggregate of any
payments that otherwise would have been paid to the Executive during the period
between the date of termination and the New Payment Date shall be paid to the
Executive in a lump sum on such New Payment Date.  Thereafter, any payments that
remain outstanding as of the day immediately following the New Payment Date
shall be paid without delay over the time period originally scheduled, in
accordance with the terms of this Agreement.

 

(c)                                        Termination as a Separation from
Service.  A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment until such termination is also a “separation from service” within the
meaning of Section 409A and for purposes of any such provision of this
Agreement, references to a “resignation,” “termination,” “terminate,”
“termination of employment” or like terms shall mean separation from service.

 

(d)                                       Payments for Reimbursements and
In-Kind Benefits.  All reimbursements for costs and expenses under this
Agreement shall be paid in no event later than the end of the calendar year
following the calendar year in which the Executive incurs such expense.  With
regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits

 

16

--------------------------------------------------------------------------------


 

shall not be subject to liquidation or exchange for another benefit, and
(ii) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year.

 

(e)                                        Payments within Specified Number of
Days.  Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within 30 days
following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

(f)                                         Installments as Separate Payment. 
If under this Agreement, an amount is paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment.

 

12.                               Miscellaneous.

 

(a)                                       Amendment.  This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

(b)                                       Notices.  Whenever any notice is
required or permitted hereunder, such notice must be in writing and personally
delivered, mailed by certified or registered mail, return receipt requested, or
by email transmission.  The parties agree that any notices shall be given at the
following addresses; provided that the parties may change, at any time and from
time to time, by written notice to the other, the address which it or he had
previously specified for receiving notices:

 

If to the Executive:

 

at the Executive’s primary residential address
as shown on the records of the Company

 

with a copy to:

 

Keith Clouse
Clouse Dunn LLP
1201 Elm Street, Suite 5200
Dallas, Texas 75270

 

If to the Company:

 

The Howard Hughes Corporation
One Galleria Tower
13355 Noel Road, Suite 950
Dallas, Texas 75240
Attention:  Office of the General Counsel

 

17

--------------------------------------------------------------------------------


 

with a copy to:

 

William A. Ackman, Chairman of the Board
888 Seventh Avenue, 42nd Floor
New York, NY 10019

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)                                        Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

(d)                                       Tax Withholding.  The Company may
withhold from any amounts payable under this Agreement such federal, state,
local or foreign taxes as shall be required to be withheld pursuant to any
applicable law or regulation.

 

(e)                                        Compliance with Dodd-Frank.  All
payments under this Agreement, if and to the extent they are subject to the
Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank
Act”), shall be subject to any incentive compensation policy established from
time to time by the Company to comply with the Dodd-Frank Act. The Executive
acknowledges and agrees that the Company may from time to time establish
incentive compensation policies that may apply to this Agreement and the awards
contemplated hereunder.

 

(f)                                         No Waiver.  The Executive’s or the
Company’s failure to insist upon strict compliance with any provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the Company’s right to terminate
the Executive for Cause pursuant to Section 3 (subject to Executive’s right to
challenge such determination in accordance with the provisions set forth in
Section 3), shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.

 

(g)                                        No Strict Construction.  It is the
parties’ intention that this Agreement not be construed more strictly with
regard to the Executive or the Company.

 

(h)                                       Entire Agreement.  This Agreement
shall supersede any other employment or severance agreement or similar
arrangements between the parties, and shall supersede any prior understandings,
agreements or representations by or among the parties, written or oral, whether
in term sheets, presentations or otherwise, relating to the subject matter
hereof.  In the event of any inconsistency or conflict between any terms,
definitions or conditions of this Agreement and the terms, definitions or
conditions of any other agreement (other than the New Warrant Agreement), the
terms, definitions and conditions of this Agreement shall govern and control,
except to the extent otherwise provided in the New Warrant Agreement, in which
case, the terms of the New Warrant Agreement shall govern and control.

 

18

--------------------------------------------------------------------------------


 

(i)                                           Counterparts.  This Agreement may
be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

(j)                                          Section References; Captions.  Any
reference to a “Section” herein is a reference to a section of this Agreement
unless otherwise stated.  The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

 

[Remainder of page intentionally left blank]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board or other duly authorized governing
body, the Company has caused these presents to be executed in its name on its
behalf, all as of the Effective Date.

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ David R. Weinreb

 

David R. Weinreb

 

 

 

 

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

 

 

By

/s/ R. Scot Sellers

 

 

R. Scot Sellers

 

 

Chairman of the Compensation Committee

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Howard Hughes Corporation Restricted Stock Agreement

 

[See Attached]

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

THE HOWARD HUGHES CORPORATION

 

RESTRICTED STOCK AGREEMENT

 

WHEREAS, David R. Weinreb (the “Grantee”) is an employee of The Howard Hughes
Corporation (and its successors, the “Company”);

 

WHEREAS, the grant of Restricted Stock was authorized by the Compensation
Committee of the Board (the “Compensation Committee”) on August 29, 2017;

 

WHEREAS, the date of grant is August 29, 2017 (“Date of Grant”); and

 

WHEREAS, pursuant to The Howard Hughes Corporation Amended and Restated 2010
Incentive Plan (the “Plan”), and subject to the terms and conditions thereof and
the terms and conditions of this agreement (this “Agreement”), the Company has
granted to Grantee as of the Date of Grant the right to receive 25,738 shares of
common stock of the Company (the “Restricted Shares”).

 

NOW, THEREFORE, the Company and Grantee hereby agree as follows:

 

1.             Rights of Grantee.  The Restricted Shares subject to this grant
shall be fully paid and nonassessable and shall be either:  (i) represented by
certificates held in custody by the Company until all restrictions thereon have
lapsed, together with a stock power or powers executed by Grantee in whose name
such certificates are registered, endorsed in blank and covering such Restricted
Shares; or (ii) held at the Company’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such Restricted Shares, and
endorsed with an appropriate legend referring to the restrictions hereinafter
set forth.  Grantee shall have the right to vote the Restricted Shares.  Upon
vesting of the Restricted Shares hereunder, the Grantee:  (x) shall receive cash
dividends or cash distributions, if any, paid or made by the Company with
respect to common shares after the Date of Grant and prior to the vesting of the
Restricted Shares; and (y) shall receive any additional Restricted Shares that
Grantee may become entitled to receive by virtue of a Restricted Share dividend,
a merger or reorganization in which the Company is the surviving corporation or
any other change in the capital structure of the Company.

 

2.             Restrictions on Transfer of Restricted Shares.  The Restricted
Shares subject to this grant may not be assigned, exchanged, pledged, sold,
transferred or otherwise disposed of by Grantee, except to the Company, until
the Restricted Shares have become nonforfeitable in accordance with Sections 3,
4 and 5 hereof.  The Grantee’s rights with respect to such purported transfer in
violation of the provisions of this Section 2 of this Agreement shall be null
and void, and the purported transferee shall obtain no rights with respect to
such Restricted Shares.

 

3.             Vesting of Restricted Shares.  Subject to the terms and
conditions of Sections 4 and 5 of this Agreement, 100% of the Restricted Shares
covered by this Agreement shall vest in accordance with the vesting schedule
based on the total shareholder return as set forth on Exhibit A (the
“Performance-based Vesting Schedule”).  Subject to the terms and

 

--------------------------------------------------------------------------------


 

conditions of Sections 4 and 5 of this Agreement, up to an additional 100% of
the Restricted Shares covered by this Agreement (the “Additional Shares”) may be
issued in accordance with the Performance-based Vesting Schedule.

 

4.             Forfeiture of Awards.  Except to the extent Grantee’s rights to
receive the Restricted Shares and the Additional Shares (and, in each case, any
dividends declared thereunder) covered by this Agreement have become
nonforfeitable pursuant to Section 3 of this Agreement or pursuant to the
Employment Agreement between the Company and the Grantee, dated August 29, 2017
(the “Employment Agreement”), Grantee’s rights to receive the Restricted Shares
and the Additional Shares covered by this Agreement shall be forfeited
automatically and without further notice on the date that Grantee ceases to be
an employee of the Company or a Subsidiary.

 

5.             Death or Disability.  Notwithstanding Sections 3 and 4 of this
Agreement, if the Grantee dies or suffers a Permanent Disability (as defined in
the Employment Agreement) before the vesting of the Restricted Shares, then the
Restricted Shares shall vest in accordance with the terms and conditions of the
Employment Agreement.

 

6.             Compliance with Law.  The Company shall make reasonable efforts
to comply with all applicable federal and state securities laws; provided,
however, that notwithstanding any other provision of this Agreement, the Company
shall not be obligated to issue any of the Restricted Shares covered by this
Agreement if the issuance thereof would result in violation of any such law.

 

7.             Compliance with Section 409A of the Code.  To the extent
applicable, it is intended that this Agreement and the Plan comply with the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) of the Code do not apply to Grantee.  This Agreement and
the Plan shall be administered in a manner consistent with this intent. 
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.

 

8.             Amendments.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Grantee under this Agreement without Grantee’s consent; further, provided,
that Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
regulations promulgated thereunder, including as a result of the implementation
of any recoupment policy the Company adopts to comply with the requirements set
forth in the Dodd-Frank Act.

 

9.             Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

2

--------------------------------------------------------------------------------


 

10.          Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern.  Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan.  The Compensation Committee acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein or in the Plan, have the right to determine any questions which arise in
connection with the grant of Restricted Shares.

 

11.          Successors and Assigns.  Without limiting Section 2 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of
Grantee, and the successors and assigns of the Company.

 

12.          Governing Law.  This Agreement is made under, and shall be
construed in accordance with, the internal substantive laws of the State of
Delaware without giving effect to the principles of conflict of laws thereof.

 

[Remainder of Page Intentionally Left Blank, Signature Page to Follow]

 

3

--------------------------------------------------------------------------------


 

Executed in the name and on behalf of the Company, as of the 29th day of August,
2017.

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Restricted Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.

 

 

 

GRANTEE

 

 

 

 

 

 

 

By:

 

 

 

Name: David R. Weinreb

 

 

Date:

 

[Signature Page to Restricted Stock Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

PERFORMANCE-BASED VESTING SCHEDULE

 

Cumulative Compounded
Annual Total Shareholder
Return

 

Stock Price End

 

Vesting %

 

0.00% to 10.99%

 

$

195.14 or below

 

0

%

11.00% to 11.99%

 

$

195.15

 

30

%

12.00% to 12.99%

 

$

204.10

 

60

%

13.00% to 13.99%

 

$

213.37

 

90

%

14.00% to 14.99%

 

$

222.98

 

120

%

15.00% to 15.99%

 

$

232.94

 

150

%

16.00% to 16.99%

 

$

243.24

 

160

%

17.00% to 17.99%

 

$

253.91

 

170

%

18.00% to 18.99%

 

$

264.95

 

180

%

19.00% to 19.99%

 

$

276.36

 

190

%

20.00% +

 

$

288.17

 

200

%

 

The Restricted Shares shall vest on December 31, 2022, according to the schedule
above; provided, that the Company achieves the corresponding cumulative
compounded annual total shareholder return (“TSR”) target.  $115.81, the closing
share price of the Company on August 29, 2017, shall be used as the beginning
price for the purpose of calculating TSR.  The ending price for the purpose of
calculating TSR shall be the volume weighted average share price of the Company
for the last 30 trading days of 2022.  A TSR target is deemed satisfied if the
TSR (calculated as described above) meets or exceeds such target.  If the “Stock
Price End” amount is higher than the threshold “Stock Price End” amount, but
less than the “Stock Price End” amount for the next highest threshold, then, in
this instance, the percentage of the Award that vests shall be interpolated
between the two thresholds.  For example, if your Award was for 1,000 Restricted
Shares and on December 31, 2022 the “Stock End Price” was $227.96 (i.e., mid-way
between $222.98 and $232.94), then, in this instance, you would be entitled to
1,350 fully vested Shares (135% of 1,000 Restricted Shares).  Share price shall
be based on the daily closing price of the Company’s common stock as reported in
the consolidated transaction reporting system and shall be rounded to nearest
whole cent.

 

A-1

--------------------------------------------------------------------------------


 

The Compensation Committee may make adjustments to the terms and conditions of,
and the criteria included in, Awards in recognition of unusual or nonrecurring
events, including without limitation, stock splits, stock dividends, spinoffs or
other similar events, or as a result of changes in applicable laws, regulations
or accounting principles, to prevent dilution or enlargement of the benefits or
increase in intended benefits or potential intended benefits provided by an
Award; provided, that such adjustments shall be consistent with the requirements
of Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”)
with regard to Awards subject to Section 162(m) of the Code.

 

The term “Award” shall have the meaning set forth in The Howard Hughes
Corporation 2010 Amended and Restated Incentive Plan.  All other capitalized
terms used herein without definition shall have the meanings assigned to them in
the Restricted Stock Agreement to which this Exhibit A is attached.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WAIVER AND RELEASE AGREEMENT

 

This Waiver and Release Agreement (hereinafter “Release”) is entered into among
David R. Weinreb (hereinafter “Executive”) and The Howard Hughes Corporation, a
Delaware corporation (the “Company”).

 

The parties previously entered into an employment agreement dated August 29,
2017 (the “Employment Agreement”), pursuant to which Executive is entitled to
certain payments and benefits upon termination of employment subject to the
execution and nonrevocation of this Release. Executive has had a termination of
employment pursuant to the Employment Agreement.

 

NOW THEREFORE, in consideration of certain payments and benefits under the
Employment Agreement, Executive and the Company agree as follows:

 

1.             Executive expressly waives and releases the Company, its
affiliates and related entities, parent corporations and subsidiaries, and all
current and former directors, administrators, supervisors, managers, agents,
officers, partners, stockholders, attorneys, insurers and employees of the
Company and its affiliates, related entities, parent corporations and
subsidiaries, and their successors and assigns (the “Company Released
Entities”), from any and all claims, actions and causes of action, at law or in
equity, known or unknown, including, without limitation, those directly or
indirectly relating to or connected with Executive’s employment with the Company
or termination of such employment, including but not limited to any and all
claims under the Texas Commission on Human Rights Act, the Texas Payday Act, the
Employee Retirement Income Security Act of 1974, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, as such Acts have been amended, and all other forms of
employment discrimination whether under federal, state or local statute or
ordinance, wrongful termination, retaliatory discharge, breach of express,
implied, or oral contract, interference with contractual relations, defamation,
intentional infliction of emotional distress and any other tort or contract
claim under common law of any state or for attorneys’ fees, based on any act,
transaction, circumstance or event arising up to and including the date of
Executive’s execution of this Release; provided, however, that (i) nothing
herein shall limit or impede Executive’s right to file or pursue an
administrative charge with, or participate in, any investigation before the
Equal Employment Opportunity Commission, or any similar local, state or federal
agency, or to file a claim for unemployment compensation benefits, and/or any
causes of action which by law Executive may not legally waive, (ii) Executive
does not release the Company Released Entities from any rights and/or claims
(a) Executive may have that arise after the date Executive signs this Release,
(b) that by law cannot be waived by private agreement, (c) to enforce the
Employment Agreement in accordance with its terms (including the severance
provisions set forth in the Employment Agreement), subject to the terms of this
Release or (d) to enforce this Release.  Executive agrees, however, that if
Executive or anyone acting on Executive’s behalf, brings any action concerning
or related to any cause of action or liability released in this Release,
Executive waives any right to, and will not accept, any payments, monies,
damages, or other relief, awarded in connection therewith. Notwithstanding
anything to

 

B-1

--------------------------------------------------------------------------------


 

the contrary in this Release, Executive shall not be prohibited from: (i) filing
and, as provided for under Section 21F of the Securities Exchange Act of 1934,
maintaining the confidentiality of a claim with a government agency that is
responsible for enforcing a law; (ii) providing confidential information to the
extent required by law or legal process or permitted by Section 21F of the
Securities Exchange Act of 1934; (iii) cooperating, participating or assisting
in any government or regulatory entity investigation or proceeding; or
(iv) receiving an award for information provided to any government agency that
is responsible for enforcing the law. The Company expressly waives and releases
Executive from any and all claims, actions and causes of action, at law or in
equity, known or unknown, arising prior to the Effective Date; provided,
however, the Company does not release Executive from any of the following rights
and/or claims:  (i) any rights and/or claims the Company may have that arise
after the date Executive signs this Release; (ii) any rights and/or claims that
by law cannot be waived by private agreement; (iii) any rights and/or claims
which are based upon any acts or omissions of Executive that involve fraud or
arising out of acts that constitute a violation of criminal laws; (iv) any
rights and/or claims to enforce the Employment Agreement in accordance with its
terms (including the restrictive covenants set forth in the Employment
Agreement), subject to the terms of this Release; or (v) any rights and/or
claims to enforce this Release.

 

2.             Executive acknowledges:  (a) that Executive has been advised in
writing hereby to consult with an attorney before signing this Release, and
(b) that Executive has had at least twenty-one (21) days after receipt of this
information and Release to consider whether to accept or reject this Release. 
Executive understands that Executive may sign this Release prior to the end of
such twenty-one (21) day period, but is not required to do so.  In addition,
Executive has seven (7) days after Executive signs this Release to revoke it. 
Such revocation must be in writing and delivered either by hand or mailed and
postmarked within the seven (7) day revocation period.  If sent by mail, it is
requested that it be sent by certified mail, return receipt requested to the
Company, in care of the office of the General Counsel.  If Executive revokes
this Release as provided herein, it shall be null and void.  If Executive does
not revoke this Release within seven (7) days after signing it, this Release
shall become enforceable and effective on the eighth (8th) day after the
Executive signs this Release (the “Effective Date”).

 

3.             Executive and the Company agree that neither this Release nor the
performance hereunder constitutes an admission by the Company or any of its
affiliates of any violation of any federal, state or local law, regulation, or
common law, or any breach of any contract or any other wrongdoing of any type.

 

4.             This Release shall be construed and enforced pursuant to the laws
of the State of Delaware as to substance and procedure, including all questions
of conflicts of laws.

 

5.             This Release constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements, if any, between the parties relating to the subject
matter thereof; provided that this Release does not apply to:  (a) any claims
under employee benefit plans subject to the Employee Retirement Income Security
Act of 1974 in accordance with the terms of the applicable employee benefit
plan, or any option agreement or other agreement pursuant to which Executive may
exercise rights after termination of employment to acquire stock or other equity
of the Company, (b) any claim under or based on a breach of this Release or
Sections 4 or 8 of the Employment Agreement after the

 

B-2

--------------------------------------------------------------------------------


 

date that Executive signs this Release; (c) rights or claims that may arise
under the Age Discrimination in Employment Act or otherwise after the date that
Executive signs this Release; or (d) any right to indemnification or directors
and officers liability insurance coverage to with Executive is otherwise
entitled in accordance with the Employment Agreement.

 

6.             EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS FULLY READ AND FULLY
UNDERSTANDS THIS RELEASE; AND THAT EXECUTIVE ENTERED INTO IT FREELY AND
VOLUNTARILY AND WITHOUT COERCION OR PROMISES NOT CONTAINED IN THIS RELEASE.

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

David R. Weinreb

 

 

 

 

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-3

--------------------------------------------------------------------------------